Order entered June 9, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00037-CR

                           JOHN KENNETH WEEKLEY, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F09-55995-H

                                              ORDER
       The Court has before it appellant’s June 8, 2015 pro se second motion to extend time to

file his brief. In the motion, appellant asserts that he cannot file his brief because the record is

incomplete. He includes as attachments to his motion his request for the record. It is unclear

from the motion whether appellant’s complaint is that he has not received copies of the record or

this Court has not received copies of the record. However, we have reviewed the record filed in

this Court in light of appellant’s request.

       To the extent appellant seeks a copy of the record of the underlying trial, we conclude

those are not necessary to the disposition of the appeal. The trial court based its order on the

motion and the State’s response, not the record of the underlying trial. The State responded that

the items appellant seeks to have tested are not in the State’s possession or the possession of the
police. Thus, the record of the underlying trial was not part of the trial court’s determination of

appellant’s motion. Accordingly, to the extent appellant’ seeks to be provided a copy of the

reporter’s record of his trial or to have a copy of that record filed in this appeal, we DENY the

request.

       The other documents appellant asserts are missing appear to be part of the record on file

with this Court. Accordingly, we DENY appellant’s request to the extent he asks the Court to

“make its own inquiry” to determine when the record will be filed with this Court.

       We GRANT appellant’s June 8, 2015 motion for an extension of time to file his pro se

brief to the extent that we ORDER appellant to file his pro se brief by MONDAY, JULY 20,

2015. No further extensions will be granted. If appellant’s brief is not filed by the date

specified, the appeal will be submitted without briefs and without further notice. See TEX. R.

APP. P. 38.8(b); Lott v. State, 874 S.W.2d 687 (Tex. Crim. App. 1994).

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Weekley,

TDCJ No. 1890115, Terrell Unit, 1300 F.M. 655, Rosharon, Texas 77583.

       We DIRECT the Clerk to send a copy of this order to the Dallas County District

Attorney’s Office.




                                                     /s/    ADA BROWN
                                                            JUSTICE